Exhibit 10.7





TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN STOCK INCENTIVE AGREEMENT
RESTRICTED STOCK UNITS




Team Member:
[INSERT NAME]
Award:
[INSERT QUANTITY] Restricted Stock Units
Grant Date:
[INSERT DATE]
Vesting Schedule:
 

        


Vesting Date




Percent of Award Vested


[VESTING DATE]




100%


1

--------------------------------------------------------------------------------

Exhibit 10.7

This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, ("Tyson") to the Team Member (hereinafter referred to as "you")
identified on the cover page of this Award Agreement.


1.    Terms and Conditions. The Award is subject to all the terms and conditions
of the Tyson Foods, Inc.
2000 Stock Incentive Plan (the "Plan"). Unless otherwise defined herein, all
capitalized terms in this Stock Incentive Agreement (the "Award Agreement")
shall have the meaning stated in the Plan. Please see the Plan document for more
information on these terms and conditions. A copy of the Plan is available upon
request.


2.
Vesting.



2.1.
Vesting Schedule and Forfeiture. The Award which becomes vested pursuant to the
Vesting Schedule shall be considered as fully earned by you, subject to the
further provisions of this Section 2. Any Awards which do not become vested in
accordance with the Vesting Schedule as of your Termination of Employment with
Tyson and/or its affiliates or the provisions of this Section 2 will be
forfeited back to Tyson.



2.2.
Death, Disability or Retirement. In the event your Termination of Employment is
due to death, Disability or, subject to your timely execution and non-revocation
of a Release, Retirement, you will be fully vested in your Award. For purposes
of this Award Agreement, "Retirement" shall mean your voluntary or involuntary
Termination of Employment without Cause from Tyson and/or its affiliates on or
after the date you attain age 62.



2.3.
Demotion from Award-Eligible Position or Termination by Tyson without Cause. In
the event of your demotion from an Award-eligible position but you remain
employed in a non-Award eligible position, or in the event that your employment
is terminated by Tyson for reasons other than death, Disability, Retirement, or
Cause, and subject to your timely execution and non-revocation of a Release, you
will become vested in a pro rata portion of your Award. The pro rata portion of
your Award shall equal (i) the percentage of the total vesting period, measured
in days, in which you remained employed by Tyson and/or its affiliates or, in
the event of your demotion, you remained in an Award-eligible position,
multiplied by (ii) the number of Restricted Stock Units (RSUs) subject to the
Award.



2.4.
Change in Control. Upon a Change in Control, all unvested RSUs shall become
fully vested on the earlier of: (i) the date you are involuntarily terminated
without Cause (as defined in Section 2.5 below) or (ii) sixty (60) days after
the Change in Control. For purposes of this Award Agreement, the term "Change in
Control" shall not include any event as a result of which one or more of the
following persons or entities possess or continues to possess, immediately after
such event, over fifty percent (50%) of the combined voting power of the Company
or, if applicable, a successor entity: (a) Tyson Limited Partnership, or any
successor entity; (b) individuals related to the late Donald John Tyson by
blood, marriage or adoption, or the estate of any such individual (including
Donald John Tyson's); or (c) any entity (including, but not limited to, a
partnership, corporation, trust or limited liability company) in which one or
more of the entities, individuals or estates described in clauses (a) and (b)
hereof possess over fifty percent (50%) of the combined voting power or
beneficial interests of such entity.



2.5.
Definitions. For purposes of this Award Agreement, "Disability," "Cause," and
"Release" shall have the meanings as set forth below:




2

--------------------------------------------------------------------------------

Exhibit 10.7

(i)    "Disability" shall have the same meaning as provided in the long-term
disability plan or policy maintained or, if applicable, most recently
maintained, by Tyson. If no long-term disability plan or policy was ever
maintained on behalf of you or, if the determination of Disability relates to an
incentive stock option, Disability means that condition described in Section
22(e)(3) of the Internal Revenue Code, as amended (the “Code”). In the event of
a dispute, the determination of Disability will be made by the Committee (as
defined in Tyson's equity incentive plan) and will be supported by advice of a
physician competent in the area to which such Disability relates.


(ii)    "Cause" is defined as a termination as a result of the occurrence of one
or more of the following events:


(a)    Any willful and wrongful conduct or omission by you that injures Tyson;


(b)    Any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;


(c)    You are convicted of, confess to, plead no contest to, or become the
subject of proceedings that provide a reasonable basis for Tyson to believe that
you have been engaged in a felony; or


(d)    Your intentional or willful violation of any restrictive covenant of the
Non-Competition, Non-Solicitation and Confidentiality Agreement or any other
agreement to which you are a party with Tyson.


For purposes of this Award Agreement an act or failure to act shall be
considered "willful" only if done or omitted to be done without your good faith
reasonable belief that such act or failure to act was in the best interests of
Tyson. In no event shall Tyson's failure to notify you of the occurrence of any
event constituting Cause, or to terminate you as a result of such event, be
construed as a consent to the occurrence of future events, whether or not
similar to the initial occurrence, or a waiver of Tyson's right to terminate you
for Cause as a result thereof.


(iii)    “Release” shall mean that specific document which Tyson shall present
to you for consideration and execution after your Termination of Employment,
under which you agree to irrevocably and unconditionally release and forever
discharge Tyson, its subsidiaries, affiliates and related parties from any and
all causes of action which you at that time had or may have had against Tyson
(excluding any claim under state workers' compensation or unemployment laws).
The Release will be provided to you as soon as practical after your termination
date, but in any event in sufficient time so that you will have adequate time to
review the Release as provided by applicable law.


3.
Payment of Award/Dividend Equivalents. Unrestricted certificates for the vested
RSUs subject to your Award will be delivered to you as soon as administratively
practicable following the Vesting Dates set forth in Section 2. Subject to the
restrictions, limitations and conditions as described in the Plan, dividend
equivalents payable on the RSUs will be credited (in cash, without interest) on
your behalf at the time that dividends are otherwise paid to owners of the
Tyson’s common stock. Dividend equivalents will be settled and paid at the same
time as the vested RSUs are settled pursuant to the terms of this Award
Agreement.



4.
Withholding Taxes. By executing this Award Agreement and accepting the Award,
you acknowledge and agree that you are responsible for, and that Tyson shall
withhold, all applicable income and other taxes


3

--------------------------------------------------------------------------------

Exhibit 10.7

from any Award, including federal, FICA, state and local taxes applicable in
your country of residence or employment. Tyson shall withhold such taxes by any
manner acceptable under the terms of the Plan.


5.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.



6.
Severability. In the event that any one or more of the provisions or portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.



7.
Entire Agreement. Subject to the terms and conditions of the Plan, the
Non-Competition, Non-Solicitation and Confidentiality Agreement, or any other
agreement to which you are a party with Tyson, this Award Agreement expresses
the entire understanding and agreement of Tyson and you with respect to the
subject matter. In the event of any conflict between the provisions of the Plan
and the terms of this Award Agreement, the provisions of the Plan will control
unless this Award Agreement explicitly states that an exception to the Plan is
being made. The Award has been made pursuant to the Plan and an administrative
record is maintained by the Committee.



8.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date an unrestricted certificate for vested shares in your name is delivered
to you by Tyson pursuant to Section

3. Any disposition of the Award or any portion thereof shall be a violation of
the terms of this Award Agreement and shall be void and without effect;
provided, however, that this provision shall not preclude a transfer as
otherwise permitted by the Plan.


9.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.



10.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.



11.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
Awards in the future. Further, the Award set forth in this Award Agreement
constitutes a non-recurrent benefit and the terms of this Award Agreement are
applicable only to the Award granted pursuant to this Award Agreement.



12.
No Right to Continued Employment. You acknowledge and agree (by executing this
Award Agreement) that neither the adoption of the Plan nor the granting of any
Award shall confer any right to continued employment with Tyson, nor shall it
interfere in any way with Tyson's right to terminate your employment at any time
for any reason.




4

--------------------------------------------------------------------------------

Exhibit 10.7

13.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.



14.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.



15.
Rights as a Stockholder. You will have no rights as a stockholder with respect
to any of the RSUs subject to the Award until and unless you receive shares of
Tyson following vesting of these RSUs.

* * *




TYSON FOODS, INC.


By:    /s/ Donnie Smith
Title: President and CEO







5